            Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 1 of 14



 OUTTEN & GOLDEN LLP
 Melissa Pierre-Louis
 Nina R. Frank
 Luis C. Hansen
 685 Third Avenue, 25th Floor
 New York, New York 10017
 (212) 245-1000


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 HONORE BURTT,

                    Plaintiff,

                    v.                                        COMPLAINT

 NYU LANGONE MEDICAL CENTER,                                  NO. __________________

            Defendant.                                        Demand for Trial by Jury




                                  NATURE OF THE ACTION


       1.       Plaintiff Honore Burtt (“Ms. Burtt”)’s nearly thirty-year career with Defendant

NYU Langone Medical Center (“NYU” or “the Hospital”) ended in June 2017, when Defendant

abruptly terminated her employment because of her disability and in retaliation for her requests

for reasonable accommodations. Throughout her employment, Ms. Burtt, a Type-1 diabetic,

made requests to Defendant for reasonable accommodations in the form of scheduled work

breaks and lunch times to maintain a steady intake of food to control her blood sugar level and

prevent hypoglycemic episodes. Defendant repeatedly denied Ms. Burtt’s requests for a

reasonable accommodation and, in February 2017, she suffered a hypoglycemic episode during

her shift. Following this incident, Ms. Burtt renewed her request for a reasonable

                                                 1
            Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 2 of 14



accommodation. Rather, than approve her reasonable accommodation requests, Ms. Burtt’s

supervisor, Alisia Grandville (“Ms. Grandville”), embarked on a campaign of discrimination

against Ms. Burtt based on her disability, and in retaliation for her attempts to exercise her right

to a reasonable accommodation. Defendant’s acts of discrimination and retaliation culminated in

a meeting in which Defendant terminated Ms. Burtt’s employment and explicitly communicated

to her that her disability was the basis for termination.

       2.       Defendant’s acts of discrimination and retaliation against Ms. Burtt included, but

were not limited to, failure to provide a reasonable accommodation, temporarily suspending her

employment for several weeks despite medical documentation provided by Ms. Burtt’s physician

clearing her to work, diminishing her responsibilities, reducing her compensation, and ultimately

terminating her employment.

       3.       Ms. Burtt now brings this action under federal, state, and local law against

Defendant for failure to provide a reasonable accommodation for her disability, discrimination,

and retaliation in violation of Title I of the Americans With Disabilities Act, 42 U.S.C §

12112(a), the New York State Human Rights Law, N.Y. Exec. L. §§ 290 et seq., and the New

York City Human Rights Laws, N.Y.C. Admin. Code §§ 8-101 et seq. She seeks declaratory

relief, actual damages, compensatory damages, liquidated damages, punitive damages, interest,

attorneys’ fees and costs.

                                 JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction over Ms. Burtt’s Americans with

Disabilities Act (“ADA”) claim pursuant to 28 U.S.C. § 1331 because these claims arise out of

statutes of the United States.

       5.       This Court has supplemental jurisdiction over Ms. Burtt’s claims under the New

York State Human Rights Laws and the New York City Human Rights Laws pursuant to 28

                                                  2
             Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 3 of 14



U.S.C. § 1367(a) because these claims are so closely related to Ms. Burtt’s claims under the

ADA that they form part of the same case or controversy under Article III of the United States

Constitution.

        6.       Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein, occurred within the Southern District of New York.



                                              PARTIES

Honore Burtt

        7.       Plaintiff Honore Burtt is an individual residing in Putnam County, in the State of

New York.

        8.       At all times relevant to this Complaint, Plaintiff had Type-1 Diabetes, a disability

cognizable under the ADA, the New York State Human Rights Laws, N.Y. Exec. L. §§ 290 et

seq. (“NYSHRL”), and the New York City Human Rights Laws, N.Y.C. Admin. Code §§ 8-101

et seq. (“NYCHRL”).

        9.       At all times relevant to this Complaint, Defendant was aware of Plaintiff’s

disability.

        10.      Defendant hired Ms. Burtt in June 1990 as a nurse.

        11.      For nearly thirty years, Ms. Burtt successfully performed the functions of her job,

including caring for patients, providing emergency care for patients, drafting nursing standards,

and co-chairing the Nursing Resuscitation and Critical Care Practice Councils. Ms. Burtt also

served as an adjunct clinical faculty at the NYU Rory Meyers College of Nursing.




                                                   3
           Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 4 of 14



       12.     Ms. Burtt’s exemplary job performance is reflected in her performance reviews.

Defendant provided Ms. Burtt with yearly performance reviews where it assessed her

performance on a scale from 1 to 5, 1 being the lowest score and 5 being the highest. During her

nearly thirty-year tenure with the Hospital, Ms. Burtt’s supervisors consistently rated her a 4 or

higher on her evaluations. In her final review, Ms. Burtt’s supervisor rated her a 5. As a result of

her excellent performance reviews, the Hospital provided Ms. Burtt with yearly merit bonuses.

       13.     Ms. Burtt remained an employee with Defendant until June 21, 2017, when

Defendant terminated her employment.

NYU Langone Medical Center

       14.     Defendant NYU Langone Medical Center (“NYU” or the “Hospital”), is a not-

for-profit hospital corporation doing business within New York County in the State of New York

and is located within the City of New York at 560 First Avenue, New York, NY 10016.

       15.     NYU consists of several hospitals and treatment centers, including the Tisch

Hospital, the Rusk Institute of Rehabilitation Medicine, NYU Langone Hospitals – Orthopedic,

NYU Langone Hospitals – Brooklyn, and the Clinical Cancer Center.

       16.     NYU employs 15 or more employees located in New York, New York. Based

upon information and belief, NYU employs approximately 25,000 employees in New York, NY.

       17.     At all times relevant to this Complaint, Defendant NYU was Ms. Burtt’s

employer within the meaning of the ADA, the NYS HRL, and the NYC HRL.

                                  FACTUAL ALLEGATIONS

       18.     Ms. Burtt was hired by NYU in 1990 as a nurse. In 2013, Ms. Burtt joined the

newly formed Adult Langone Emergency Response (“ALERT”) unit as one of its original

members.


                                                 4
          Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 5 of 14



       19.     As an ALERT nurse, the essential functions of Ms. Burtt’s position included

providing patient care, providing emergency patient care, drafting nursing standards, mentoring

junior nurses, monitoring and maintaining evidence-based care, maintaining accurate

documentations of patient records, and co-chairing the Nursing Resuscitation and Critical Care

Practice Councils. The select nurses on the ALERT unit serve as expert members of the

Cardiopulmonary Arrest Team, Rapid Response Team, Stroke Team, Obstetric Hemorrhage

Team, Maternal Hypertensive Crisis Team, Behavioral Emergency Response Team, and Cool

Team, and as clinical and educational resources for the nursing staff.

       20.     Ms. Burtt also served as an adjunct clinical faculty member at the NYU Rory

Meyers College of Nursing.

       21.     During her tenure, Ms. Burtt was a stellar employee and consistently received

positive performance evaluations and merit bonuses from her supervisors. The Hospital also

gave her several promotions during the course of her employment.

Defendant’s Failure to Provide Reasonable Accommodations for Ms. Burtt’s Disability

       22.     Ms. Burtt suffers from Type 1 Diabetes. Type 1 Diabetes is a disability pursuant

to the ADA, the NYSHRL and the NYCHRL because it substantially limits the major life

activities of walking, eating, communicating, concentrating, thinking, and major bodily

functions, including the endocrine system.

       23.     Ms. Burtt’s disability did not impede her ability to perform the essential functions

of her job. With the reasonable accommodation of scheduled work breaks to eat at regular

intervals to ensure that her blood glucose levels remain stable, Ms. Burtt could perform the

essential functions of her job. Ms. Burtt performed the essential functions of her job for twenty-

seven years with no ill effect on her work, patient care, or performance.



                                                 5
         Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 6 of 14



       24.     Without the reasonable accommodation of scheduled work and lunch breaks, Ms.

Burtt’s blood glucose could drop to very low levels. This is known as Hypoglycemia, a common

side effect of Type 1 Diabetes which occurs when blood glucose levels fall below 70

milligrams/deciliter. During such episodes, the individual can become stubborn and irritable,

fatigued, sluggish, or may briefly lose consciousness.

       25.     At the time that Ms. Burtt joined the ALERT unit, Defendant knew that she had

Type-1 Diabetes and that she could occasionally suffer from hypoglycemic episodes if she was

unable to eat for an extended period of time.

       26.     Prior to 2016, Ms. Burtt was able to take breaks, which allowed her to eat at

regular intervals and minimized the risk of becoming Hypoglycemic.

       27.     This changed in May 2016, when Ms. Alisia Granville joined the ALERT team as

the Nurse Coordinator. Ms. Burtt had informed Ms. Granville of her medical condition prior to

her becoming the Nurse Coordinator, as Ms. Grandville had previously treated Ms. Burtt for her

disability. Ms. Burtt also specifically requested a schedule with fixed breaks and lunch times.

Despite her knowledge of Ms. Burtt’s disability and need for a reasonable accommodation, Ms.

Granville did not implement Ms. Burtt’s requests. Instead, Ms. Granville instructed Ms. Burtt to

ask Ms. Granville for breaks as needed.

       28.     Ms. Granville’s direction did not reasonably accommodate Ms. Burtt’s disability

because Ms. Burtt’s shifts were busy and she was often unable to coordinate breaks with Ms.

Granville. As a result, Ms. Burtt would often go several hours without eating. Defendant could

have easily avoided this by giving Ms. Burtt a set time for breaks and lunch time.

       29.     Consequently, on February 1, 2017, Ms. Burtt was not provided with the

reasonable accommodation of a scheduled break and suffered a hypoglycemic incident caused by



                                                 6
            Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 7 of 14



her diabetic condition. As a precaution, she went to NYU’s emergency room and quickly

recovered after she was able to consume food. Ms. Burtt’s endocrinologist also cleared her to

return to work immediately in a letter dated February 2, 2017.

          30.   The following day, Ms. Granville and Evelyn Tavares, HR Representative,

informed Ms. Burtt that, despite her medical clearance from her treating physician, NYU would

not allow her to return to work and that the Hospital was placing her on a forced leave of absence

until they could conduct an independent medical examination.

          31.   The Hospital, however, never completed an independent medical examination,

even though there are forty-one listed endocrinologists on NYU’s website.

          32.   NYU barred Ms. Burtt from returning to work for over a month, from February 2,

2017 to March 13, 2017. During her forced leave, Ms. Burtt repeatedly told NYU that she was

able to return to work and sent multiple documents from her endocrinologist clearing her to

return.

          33.   While on this forced leave, Ms. Granville diminished Ms. Burtt’s responsibilities

by removing her as chair of the Nursing Resuscitation Council. Because having this position

increased Ms. Burtt’s yearly bonus, the Hospital’s actions also reduced her compensation.

          34.   On March 10, 2017, over a month into her forced leave and prior to her return to

work, Ms. Burtt received an email from Ms. Granville threatening her with disciplinary action if

she “continued to neglect” her condition. Ms. Granville informed Ms. Burtt that after her

absence, she would have to “prove [her]self” in order to earn back her chairship on the

Resuscitation Council.

          35.   NYU finally allowed Ms. Burtt to return to work on March 14, 2017, using the

same medical documentation from her treating physician that she provided on February 2, 2017.



                                                 7
          Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 8 of 14



       36.      A few days after she returned to work, Ms. Burtt again requested a reasonable

accommodation from Ms. Tavares of a dedicated lunch hour so that she could ensure her blood

sugar was at normal levels. Ms. Tavares responded that Ms. Burtt would need to fill out a written

request for accommodations. Ms. Tavares did not send Ms. Burtt the form until April 14, 2017 –

a month later, and only after Ms. Burtt followed-up with Ms. Tavares with multiple phone calls

and an email.

       37.      A few weeks later, Ms. Burtt met with Ms. Granville to discuss her requests for

reasonable accommodations. Ms. Granville denied Ms. Burtt’s request for a reasonable

accommodation. Ms. Granville told Ms. Burtt that the request forms “didn’t matter” and directed

Ms. Burtt to informally schedule her own break times. Ms. Granville further advised Ms. Burtt

that it was her responsibility to “speak to [her] peers” regarding the break times she wanted to

take despite the fact that it was Ms. Granville’s role to coordinate nurse schedules.

       38.      The Hospital’s request that Ms. Burtt coordinate her own breaks did not constitute

a reasonable accommodation. Ms. Burtt did not have the authority to set nurse schedules. In

addition, because ALERT shifts often became busy, Ms. Burtt was often unable to coordinate

unscheduled breaks with her coworkers.

       39.      Ms. Granville failed to accommodate Ms. Burtt even though Ms. Burtt’s requests

were reasonable. Ms. Granville had the capability to staff Ms. Burtt’s shifts to ensure that Ms.

Burtt had coverage to take fixed breaks.

       40.      Because of Ms. Granville’s failure to accommodate, Ms. Burtt was often the only

nurse on the unit and could not take unscheduled breaks because it would require leaving acute

patients without coverage.




                                                 8
         Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 9 of 14



       41.     As a result of the Hospital’s failure to accommodate, on June 15, 2017, Ms. Burtt

suffered another hypoglycemic episode.

       42.     On that day, Ms. Burtt had been unable to take a break to eat due to the Hospital’s

refusal to accommodate her. Near the end of her shift, Ms. Burtt noticed that a patient’s

condition had deteriorated and needed immediate attention. Ms. Burtt then called for two other

ALERT nurses to respond to the situation. Ms. Burtt remained by the patient’s bed side while a

physician intubated the patient. After the procedure was completed, Ms. Burtt’s glucose level

dropped and she became hypoglycemic. A night shift nurse accompanied Ms. Burtt to the

ALERT office, where Ms. Burtt ate a snack and quickly recovered. Because Ms. Burtt’s shift

ended by the time she arrived at the office, Ms. Burtt went home as soon as she finished her

meal. This hypoglycemic episode was so transient, that Ms. Burtt did not need any medical

attention and was able to take the train home by herself, as she normally did.

       43.     When Ms. Burtt returned to the Hospital the following day, however, Ms.

Granville informed Ms. Burtt that she needed to immediately exit the premises and that she could

not return to work until she was medically cleared, despite the fact that her endocrinologist had

cleared her to work.

       44.     On June 21, 2017, Ms. Granville and Mr. Ronald Keller, Director of Surgical

Services, met with Ms. Burtt and informed her that NYU was terminating her employment

“because of the incident.” Though she had worked for NYU for almost 30 years, the Hospital did

not offer her any severance or the chance to work elsewhere in the hospital.

EEOC Determined that Ms. Burtt was Subjected to Retaliation and Discrimination

       45.     On October 17, 2017, Ms. Burtt filed a Charge with the U.S. Equal Employment

Opportunity Commission (“EEOC” or the “Commission”).



                                                 9
         Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 10 of 14



       46.     At the conclusion of its investigation, the Commission determined that, based on

the information provided by the parties, “there is reasonable cause to believe that the allegations

made by [Ms. Burtt] are substantially true [. . .].”

       47.     The Commission concluded that:

             The record of evidence confirms that Respondent was aware of
             Charging Party’s disability. Respondent states that it provided Charging
             Party with accommodations. However, the accommodation provided to
             Charging Party was not concrete and did not allow for a set lunch break,
             but instead told her to ask when she needed to take a break to eat.
             Furthermore, Respondent allowed Charging Party back to work after she
             was forced out on leave, and relied on Charging Party’s treating
             physician’s recommendation of her return to work. The same
             recommendation provided, prior to Charging Part being forced out on
             leave.

             Based on the above, Respondent’s asserted defense does not withstand
             scrutiny and the Commission has determined that there is reasonable
             cause to believe Charging Party’s allegation that she was subjected to
             retaliation and discrimination by Respondent based on her disability,
             when it terminated her employment, in violation of the Americans with
             Disabilities Act, as amended.


                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                              (Discrimination Because of Disability)
              (Title I of the Americans With Disabilities Act, 42 U.S.C 12112(a).)

       48.     Ms. Burtt incorporates by reference the allegations contained in the previous

paragraphs of the Complaint as if fully rewritten herein.

       49.     The Americans with Disabilities Act (“ADA”) prohibits any employer from

discriminating against an employee in regard to job application procedures . . . hiring . . . or

discharge of employment on the basis of disability. 42 U.S.C § 12112(a).




                                                  10
         Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 11 of 14



       50.     Defendant NYU was a qualified employer within the meaning of the ADA.

Plaintiff is a qualified individual with a disability who was able to perform the essential

functions of her job with or without a reasonable accommodation pursuant to the ADA.

       51.     Defendant violated the Americans with Disabilities Act when it failed to provide

Ms. Burtt with reasonable accommodations for her disability, temporarily suspended her

employment, diminished her responsibilities, decreased her pay and ultimately terminated her

employment because of her disability.

       52.     Defendant’s violations of the Americans with Disabilities Act, as described in the

Complaint, were willful and intentional. Defendant did not make a good faith effort to comply

with the ADA with respect to Ms. Burtt.

       53.     As a direct result of Defendant’s discriminatory acts, Ms. Burtt is entitled to

damages including, but not limited to past and future lost wages and benefits, damages to

compensate her for past and future physical and emotional distress, punitive damages, reasonable

attorneys’ fees and costs of this action, and pre-judgment interest.

                            SECOND CLAIM FOR RELIEF
                          (Discrimination Because of Disability)
              (New York State Human Rights Law, N.Y. Exec. L. §§290 et seq.)


       54.     Ms. Burtt incorporates by reference the allegations contained in the previous

paragraphs of the Complaint as if fully rewritten herein.

       55.     The NYSHRL prohibits any employer from discriminating against any employee

based on their disability.

       56.     Defendant NYU was a qualified employer within the meaning of the NYSHRL.

Plaintiff is a qualified individual with a disability who was able to perform the essential

functions of her job with or without a reasonable accommodation pursuant to the NYSHRL.


                                                 11
         Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 12 of 14



       57.     Defendant violated the NYSHRL when it failed to provide Ms. Burtt with

reasonable accommodations for her disability, temporarily suspended her employment,

diminished her responsibilities, decreased her pay and ultimately terminated her employment

because of her disability.

       58.     Defendant’s violations of the Americans with Disabilities Act, as described in the

Complaint, were willful and intentional. Defendant did not make a good faith effort to comply

with the ADA with respect to Ms. Burtt.

       59.     As a direct result of Defendant’s discriminatory acts, Ms. Burtt is entitled to

damages including, but not limited to past and future lost wages and benefits, damages to

compensate her for past and future physical and emotional distress, and pre-judgment interest.

                             THIRD CLAIM FOR RELIEF
                          (Discrimination Because of Disability)
          (New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.)

       60.     Ms. Burtt incorporates by reference the allegations contained in the previous

paragraphs of the Complaint as if fully rewritten herein.

       61.     The NYCHRL prohibits any employer from discriminating against any employee

based on their disability.

       62.     Defendant NYU was a qualified employer within the meaning of the NYCHRL.

Plaintiff is a qualified individual with a disability who was able to perform the essential

functions of her job with or without a reasonable accommodation pursuant to the NYCHRL.

       63.     Defendant violated the NYCHRL when it failed to provide Ms. Burtt with

reasonable accommodations for her disability, temporarily suspended her employment,

diminished her responsibilities, decreased her pay and ultimately terminated her employment

because of her disability.



                                                 12
            Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 13 of 14



        64.     NYU knew that its actions constituted unlawful discrimination and showed willful

and/or reckless disregard for Ms. Burtt’s statutorily protected rights.

        65.     Ms. Burtt is entitled to damages including, but not limited to past and future lost

wages and benefits, damages to compensate her for past and future physical and emotional

distress, punitive damages, reasonable attorneys’ fees and costs of this action, and pre-judgment

interest.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

        A.      Declaring that the acts, practices, and omissions complained of herein are

                unlawful and violate the ADA, NYSHRL, and NYCHRL;

        B.      Directing Defendant to pay Ms. Burtt her back pay, front pay, compensatory

                damages, liquidated damages, and pre-judgment interest for violations of the

                ADA;

        C.      Directing Defendant to pay Ms. Burtt her back pay, front pay, and compensatory

                damages for violations of the NYSHRL;

        D.      Directing the Defendant to pay Ms. Burtt her back pay, front pay, compensatory

                damages, and pre-judgement interest for violations of the NYCHRL;

        E.      Directing Defendant to pay exemplary and punitive damages commensurate with

                Defendant’s ability to pay and sufficient to punish and deter continuation of

                Defendant’s discriminatory and unlawful employment practices;

        F.      Awarding Ms. Burtt reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §

                2000e-5) and N.Y.C. Admin. Code § 8-502; and




                                                 13
         Case 1:18-cv-09202-JPO Document 1 Filed 10/08/18 Page 14 of 14



       G.      Awarding such other legal and equitable relief as this Court deems necessary, just

               and proper.

                                        JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Ms. Burtt demands a trial

by jury on all questions of fact raised by the complaint


  Dated: New York, New York                          Respectfully submitted,
         October 5, 2018
                                                     /s/
                                                     Melissa Pierre-Louis


                                                     OUTTEN & GOLDEN LLP
                                                     Melissa Pierre-Louis
                                                     Nina R. Frank
                                                     Luis C. Hansen
                                                     685 Third Avenue, 25th Floor
                                                     New York, New York 10017
                                                     Telephone: (212) 245-1000
                                                     Facsimile: (646) 509-2071


                                                     Attorneys for Plaintiff




                                                14
